EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
It is noted that applicant asserts that the amendments to claim 1 are supported within paragraphs [0065] and [0088]. However, the examiner fails to locate any description of the stabilizing struts 30 being electrically non-conductive as claimed. 
As to claims 17 and 20, it is noted that claim 1 already provides for the storage box comprising an electrically conductive pipette contact piece. Therefore, the providing step in the claims is redundant. 
Therefore, the claims have been amended to be consistent with the specification and for further clarity. 
The application has been amended as follows: 

In the claims:


Amend Claim 1 as follows:

- a plurality of stabilizing struts, which extend perpendicularly from an underside of the support plate towards the underside of the frame part 
wherein the storage box comprises an electrically conductive pipette tip contact piece  attached to the underside of the frame part,  enclosing the second opening; the pipette tip contact piece is configured for contacting at least one plastic pipette tip inserted into one of the plurality of bearing openings, the pipette tip contact piece extends by a height, Hk, from the underside of the frame part towards the upper support plate without abutting the underside of the support plate; and the plurality of stabilizing struts extend to the pipette tip contact piece.

Claim 6: The storage box according to claim 5, wherein the plurality of longitudinal webs and the plurality of transverse webs are arranged in the interior space of the frame part in such a way that the bearing openings in the support plate are located above each receptacle of the array of receptacles. 

Amend the last 2 lines of claim 9 to read as:
wherein  is inserted into the container.

Claim 17: A method of dissipating electrostatic charges from a pipette tip made of plastic, comprising:
- providing a at least one storage box according to claim 1, 
- inserting at least one pipette tip made of plastic into the storage box, and….


- providing a first storage box according to claim 1, 
- inserting at least one pipette tip made of plastic into the storage box, and….
- inserting the at least one pipette tip from the pipette into a free bearing opening of the plurality of bearing openings of the first storage box according to claim 1 or of the second storage box according to claim 1.

Claim 21: The method according to claim 20, wherein between placing the at least one pipette tip on a pipette and inserting the at least one pipette tip from the pipette into a free bearing opening of the plurality of bearing openings of the first storage box according to claim 1 or of the second storage box according to claim 1, at least one method step is carried out with the liquid handling platform, which is selected from a group comprising:
- aspirating a liquid into the at least pipette tip, and 
- dispensing a liquid from the at least one pipette tip.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the rejections of the prior Office Action and further issues. See also applicant’s arguments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/BRIAN R GORDON/Primary Examiner, Art Unit 1798